F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      June 21, 2007
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    NA THA NIEL W . ELLIBEE,

             Plaintiff-Appellant,

     v.                                                No. 06-3382
                                                (D.C. No. 03-CV-3463-JAR)
    AUTUM N L. FO X, Attorney, Kansas                    (D . Kan.)
    Supreme Court Officer, in
    her official and private capacity;
    BENJAM IN J. SEXTON, Judge,
    Kansas 8th Judicial District, in his
    official and private capacity; JOHN H.
    TAYLOR, Assistant Geary County,
    Kansas, Attorney, Kansas Supreme
    Court Officer, in his official and
    private capacity,

             Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before BR ISC OE, SE YM OU R, and A ND ER SO N, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Nathaniel Ellibee appeals the district court’s dismissal of his § 1983 claims

against his former counsel Autumn L. Fox, Kansas prosecutor John H. Taylor, and

Kansas judge Benjamin J. Sexton, and its grant of summary judgment to M s. Fox

on his Kansas tort and contract claims. W e have jurisdiction under 28 U.S.C.

§ 1291, and we AFFIRM .

                                             I

      In 1992, M r. Ellibee pleaded guilty to aiding and abetting second-degree

murder, attempted aggravated robbery, and conspiracy to commit aggravated

robbery. He was sentenced to imprisonment of twenty-one years to life plus

twenty-five years. His sentence was affirmed on appeal.

      At the end of 2001, M r. Ellibee retained M s. Fox to represent him in a

pending state-court postconviction proceeding under K an. Stat. Ann. § 60-1507.

M r. Taylor represented the state. M s. Fox filed an amended brief that did not

include all of the issues set forth in M r. Ellibee’s pro se motion, brief, and

supplemental brief. At a hearing in M ay 2002, she argued only the issues

discussed in her amended brief. Judge Sexton ruled that the other issues set forth

in M r. Ellibee’s pro se brief and supplement were waived and failed for lack of

evidentiary support, and he denied relief.

      M r. Ellibee then sued M s. Fox, M r. Taylor, and Judge Sexton in federal

district court under 42 U.S.C. § 1983 and Kansas law . The district court

dismissed the § 1983 claim against all defendants under 28 U.S.C. § 1915A(b) but

                                           -2-
allowed M r. Ellibee to continue with his state-law claims of legal malpractice,

breach of contract, and fraud against M s. Fox. Ultimately the district court

granted summary judgment in favor of M s. Fox on the remaining claims, and

M r. Ellibee appeals.

                                          II

      M r. Ellibee first argues that the district court erred in granting M s. Fox’s

motion for summary judgment on his state-law claims. W e review a grant of

summary judgment de novo, “constru[ing] all facts and mak[ing] reasonable

inferences in the light most favorable to the nonmoving party.” M incin v. Vail

Holdings, Inc., 308 F.3d 1105, 1108 (10th Cir. 2002). W e apply the substantive

law of the state of Kansas, reviewing the district court’s interpretation of such law

de novo. Id. at 1108-09. 1

                                          A

      M r. Ellibee contends that the district court failed to consider facts favorable

to him, including facts not controverted by M s. Fox, failed to consider his

verified complaint, failed to recognize the existence of controverted material

facts, and omitted material facts. But with the exception of certain facts not



1
       M r. Ellibee contends that the district court should have made a finding of
jurisdiction before ruling on his claims. It did. W hen jurisdiction became an
issue early in the case, the district court found that there was a basis for diversity
jurisdiction under 28 U.S.C. § 1332. R. Doc. 15 at 3-4. By the time of the
summary judgment briefing and ruling, it appears that jurisdiction no longer was
genuinely contested.

                                          -3-
controverted by M s. Fox, see Aplt. Br. at 3, M r. Ellibee fails to identify the

favorable facts allegedly ignored by the district court and fails to indicate how

such facts undermine the grant of summary judgment, see id. at 3-5. Such general

references are insufficient; this court will not sift through the record to find

support for an appellant’s arguments. Gross v. Burggraf Constr. Co., 53 F.3d

1531, 1546 (10th Cir. 1995); SEC v. Thom as, 965 F.2d 825, 827 (10th Cir. 1992).

W e have reviewed the facts that M r. Ellibee does identify but conclude that those

facts, even if conceded to be true, do not create genuine issues of material fact

that require reversal of the district court’s judgment in favor of M s. Fox.

                                           B

      In support of his malpractice claim in the district court, M r. Ellibee cited

numerous arguments that he raised in his pro se state postconviction motion and

brief, but that counsel did not preserve. On appeal, he argues that the district

court ignored some of these arguments (denial of allocution, illegal sentence,

denial of opportunity to perfect an appeal of the denial of his earlier motion to

withdraw plea, the prosecutor’s improper amendment of complaint and

introduction of evidence, and examples of ineffective assistance of trial and

appellate counsel) and that it erroneously found that others would not have been

successful (judicial misconduct, inadequate pre-sentence report, the prosecutor’s

violation of the plea agreement, the prosecutor’s fraud upon the Kansas Supreme

Court, and illegal extradition). W e have reviewed M r. Ellibee’s claims, and in the

                                           -4-
end, we are not convinced that any meaningful relief would have been available

to M r. Ellibee in the § 60-1507 proceeding had M s. Fox pursued the waived

claims. Thus, M r. Ellibee has not shown that “but for” the waiver, he would have

obtained a favorable judgment, an essential element of a Kansas legal malpractice

claim. Canaan v. Bartee, 72 P.3d 911, 914-15 (Kan. 2003). The district court did

not err in granting judgment for M s. Fox on the malpractice claims. 2

                                          C

      M r. Ellibee also argues that the district court erred in indicating his breach

of contract claims and his fraud claims were not specific. Despite stating,

“Plaintiff does not clearly state in his response/cross-motion for sum mary

judgment, which specific allegations form the basis of his fraud and breach of

2
       Further, there is a serious question whether the K ansas Supreme Court
would even allow M r. Ellibee to maintain an action for malpractice against
M s. Fox for her performance in his postconviction proceedings unless and until he
obtains postconviction relief. In Canaan, the Kansas Supreme Court “adopt[ed]
the rule that a person convicted in a criminal action must obtain postconviction
relief before maintaining an action alleging malpractice against his former
criminal defense attorneys.” 72 P.3d at 913. In Brown v. State, 101 P.3d 1201,
1204 (Kan. 2004), that court indicated that the Canaan rule w ould also bar a
malpractice suit against postconviction counsel.

      In this vein, M r. Ellibee’s diversity jurisdiction malpractice claims bring to
mind a back-door attempt to seek federal review of his claims even though a
federal habeas proceeding under 28 U.S.C. § 2254 would now likely be
time-barred (as a state prisoner convicted prior to the enactment of the
Aniterrorism and Effective Death Penalty Act, M r. Ellibee had one year after
April 24, 1996, to file a § 2254 proceeding, see Hoggro v. Boone, 150 F.3d 1223,
1225 (10th Cir. 1998), but he did not do so). The Supreme Court has held that
prisoners may not use civil actions to challenge the validity of outstanding
criminal judgments. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                         -5-
contract claims,” R. Doc. 121 at 18, the district court analyzed M r. Ellibee’s

“specific performance” contract claim, his billing arguments, and his fraud

allegations on their merits. Therefore, M r. Ellibee was not prejudiced by the

district court’s comment. We have review ed M r. Ellibee’s appellate arguments

regarding these issues. Rather than duplicating the district court’s thorough

analysis, we affirm the grant of summary judgment on these claims substantially

for the reasons stated in the district court’s order dated September 28, 2006.

      M r. Ellibee also notes that the district court failed to rule on his claim that

M s. Fox never accounted for a remaining trust balance of $165.13. Exhibit 36 to

M r. Ellibee’s brief in support of his response to M s. Fox’s motion and his

cross-motion for summary judgment shows that a trust balance of $165.13 was

applied to amounts due and owing for work done in June 2002. R. Doc. 94, Ex.

36. W hile M r. Ellibee contends that he terminated the representation on M ay 14,

2002, and he should not have to pay for services rendered after that date, we

agree with the district court that M s. Fox w as entitled to bill for services rendered

between M ay 14 and July 26, 2002, when the district court permitted her to

withdraw from the representation.

                                           III

      M r. Ellibee also complains that the district court erred in dismissing the

§ 1983 claims against M s. Fox, M r. Taylor, and Judge Sexton. W e review the

dismissal de novo. M cBride v. Deer, 240 F.3d 1287, 1289 (10th Cir. 2001).

                                           -6-
                                          A

      The district court dismissed the § 1983 claim against M s. Fox on the

ground that she was not a state actor. M r. Ellibee asserts that the court should

have analyzed his claims pursuant to the “joint action” test to determine if

M s. Fox w as acting under the color of state law. He asserts that concerted action

between a lawyer and a judge is sufficient to cause a private attorney to act under

color of state law.

      M r. Ellibee is correct that a valid conspiracy charge could support an

allegation that a private lawyer acted under color of state law. Tower v. Glover,

467 U.S. 914, 920 (1984). As we have stated,

      W e recognize the inherent difficulty of producing direct evidence of
      a conspiracy and therefore proceed with caution in considering the
      pre-trial dismissal of [a § 1983 complaint against former counsel].
      See Fisher v. Sham burg, 624 F.2d 156, 162 (10th Cir. 1980). At the
      same time, however, we have held that “[w]hen a plaintiff in a
      § 1983 action attempts to assert the necessary ‘state action’ by
      implicating state officials or judges in a conspiracy with private
      defendants, mere conclusory allegations with no supporting factual
      averments are insufficient; the pleadings must specifically present
      facts tending to show agreement and concerted action.” Sooner
      Products Co. v. M cBride, 708 F.2d 510, 512 (10th Cir. 1983). In fact,
      Sooner Products instructs that the pleadings “standard is even stricter
      where the state officials allegedly involved in the conspiracy are
      immune from suit, as are the state court judges” and prosecutors in
      the instant case. Id.

Hunt v. Bennett, 17 F.3d 1263, 1268 (10th Cir. 1994). W hile M r. Ellibee’s

amended complaint contains extensive allegations, he does not present any facts

establishing an agreement or meeting of the minds between M s. Fox and the state

                                          -7-
actors to deprive him of any federal rights. Thus, he failed to state a § 1983 claim

against M s. Fox. Id.; Abercrom bie v. City of Catoosa, 896 F.2d 1228, 1230-31

(10th Cir. 1990); cf. Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1965, 1974

(2007) (holding that a complaint under § 1 of the Sherman Act is subject to

dismissal for failure to state a claim if it does not provide “enough fact to raise a

reasonable expectation that discovery will reveal evidence of illegal agreement”

and stating, “w e do not require heightened fact pleading of specifics, but only

enough facts to state a claim to relief that is plausible on its face. Because the

plaintiffs here have not nudged their claims across the line from conceivable to

plausible, their complaint must be dismissed”). The district court did not err in

dismissing the § 1983 claim against M s. Fox.

                                           B

      M r. Ellibee also argues that a judge who acts in absence of jurisdiction is

not immune from liability, and that Judge Sexton acted without jurisdiction

because he violated numerous federal and state criminal statutes. He asserts that

the judge is not immune from injunctive and declaratory relief and attorney fees

and costs under 42 U.S.C. § 1988. “W e review determinations of absolute

immunity de novo.” Perez v. Ellington, 421 F.3d 1128, 1133 (10th Cir. 2005).

      The district court properly dismissed the claims for monetary damages

asserted against Judge Sexton in his official capacity because state officials acting

in their official capacity are not “persons” against whom a claim for damages can

                                          -8-
be brought under § 1983. Will v. M ich. Dep’t of State Police, 491 U.S. 58, 71

(1989). As for the claims against Judge Sexton in his individual capacity, they

were properly dismissed under the doctrine of absolute judicial immunity.

      The Supreme Court has noted, “[l]ike other forms of official immunity,

judicial immunity is an immunity from suit, not just from ultimate assessment of

damages. Accordingly, judicial immunity is not overcome by allegations of bad

faith or malice.” M ireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam) (citation

omitted).

      Rather, our cases make clear that the immunity is overcome in only
      two sets of circumstances. First, a judge is not immune from liability
      for nonjudicial actions, i.e., actions not taken in the judge’s judicial
      capacity. . . . Second, a judge is not immune for actions, though
      judicial in nature, taken in the complete absence of all jurisdiction.

Id. at 11-12; see also Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (“A judge

will not be deprived of immunity because the action he took was in error, was

done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the clear absence of all jurisdiction.”)

(quotation omitted).

      M r. Ellibee’s accusations do not show that the Judge Sexton was acting in

the complete absence of jurisdiction. A judge acts in the clear absence of all

jurisdiction when he “acts clearly without any colorable claim of jurisdiction.”

Snell v. Tunnell, 920 F.2d 673, 686 (10th Cir. 1990). It is beyond question that

Judge Sexton was acting in his judicial capacity and the state district court had

                                          -9-
subject matter jurisdiction to decide M r. Ellibee’s Kan. Stat. Ann. § 60-1507

motion. Therefore, Judge Sexton is entitled to absolute judicial immunity.

      M r. Ellibee is correct that absolute judicial immunity does not preclude

claims for prospective injunctive relief. See Harris v. Champion, 51 F.3d 901,

905 (10th Cir. 1995). His request for injunctive relief, however, was not directed

toward Judge Sexton; instead, it was a request that the federal district court

require criminal proceedings to be commenced. Accordingly, the request for

injunctive relief does not overcome absolute judicial immunity. Further, his

request for a declaratory judgment likewise is unavailing, because “[t]he Eleventh

Amendment does not permit judgments against state officers declaring that they

violated federal law in the past.” Johns v. Stewart, 57 F.3d 1544, 1553 (10th Cir.

1995) (quotation omitted). The district court did not err in dismissing the claim

against Judge Sexton.

                                           C

      Finally, M r. Ellibee argues that M r. Taylor is not entitled to absolute

prosecutorial immunity when he is acting as defense counsel for the state in a

civil habeas action. Rather, he contends, “absolute immunity for a prosecutor

only applies in the course of exercising prosecutorial powers, i.e., the

determination to initiate or not to initiate a criminal or civil action.” Aplt. Br. at

23-24. Again, our review is de novo. Perez, 421 F.3d at 1133.




                                          -10-
      “[T]he courts have long drawn a distinction between a prosecutor’s actions

in connection with the judicial process, which are protected by prosecutorial

immunity, and those that are primarily investigative or administrative in nature

and hence are not so protected from suit.” Pfeiffer v. Hartford Fire Ins. Co.,

929 F.2d 1484, 1490 (10th Cir. 1991). The actions complained of here were

actions taken in connection with the judicial process, nam ely, M r. Taylor’s

representation of the state in the habeas proceeding. “Absolute immunity applies

to the adversarial acts of prosecutors during post-conviction proceedings,

including direct appeals, habeas corpus proceedings, and parole proceedings,

where the prosecutor is personally involved in the subsequent proceedings and

continues his role as an advocate.” Spurlock v. Thom pson, 330 F.3d 791, 799

(6th Cir. 2003). M r. Taylor w as acting in his “role as advocate for the State,”

Burns v. Reed, 500 U.S. 478, 491 (1991), and thus the district court did not err in

dismissing the monetary damage claims against him.

      M oreover, as with the claims against Judge Sexton, claims for damages

against M r. Taylor in his official capacity are barred by the Eleventh Amendment,

and M r. Ellibee’s request for injunctive relief does not appear to be directed

toward this defendant and accordingly cannot overcome absolute prosecutorial

immunity. As with the § 1983 claims against the other two defendants, the

district court did not err in dismissing the claim against M r. Taylor.




                                          -11-
                                IV

The judgment of the district court is AFFIRMED.



                                          Entered for the Court


                                          Stephen H. Anderson
                                          Circuit Judge




                               -12-